Case 1:17-cv-01047-ESH Document 63-38 Filed 05/06/19 Page 1 of 6




          EXHIBIT 33
       Case 1:17-cv-01047-ESH Document 63-38 Filed 05/06/19 Page 2 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

   ______________________________________________
   DEMOCRACY PARTNERS, LLC, et al.,             )
                                                )
      Plaintiffs,                               )
                                                ) Civ. No. 1:17-cv-1047-ESH
              v.                                )
                                                )
   PROJECT VERITAS ACTION FUND, LLC, et al.,    )
                                                )
      Defendants.                               )
   _____________________________________________)


            PLAINTIFF DEMOCRACY PARTNERS LLC’S RESPONSES TO
            DEFENDANT O’KEEFE’S FIRST SET OF INTERROGATORIES


       Pursuant to Fed. R. Civ. P. 33, Plaintiff Democracy Partners, LLC responds, answers,

 and/or objects to Defendant James O’Keefe’s’ First Set of Interrogatories to Plaintiff

 Democracy Partners, as follows. Democracy Partners reserves the right to supplement or

 amend these responses should Democracy Partners become aware of additional information or

 documents.

                                      GENERAL OBJECTIONS

       1.      Democracy Partners objects to the definition of “you” and “Plaintiff” as vague,

overbroad and unduly burdensome. All of Democracy Partners’ responses will be limited to

Democracy Partners and its members and the owners or principals of those members.

       2.      Democracy Partners’ answers will be based upon its reasonable, good faith

investigation of claims and defenses in this case to date, and documents within its possession and

control as of the date of the Interrogatories. Without waiving or prejudicing the foregoing
       Case 1:17-cv-01047-ESH Document 63-38 Filed 05/06/19 Page 3 of 6



objections, Democracy Partners reserves its right to supplement or amend its response to any of

the Interrogatories if Democracy Partners becomes become aware of additional information or

documents.

                              RESPONSES TO INTERROGATORIES


       1.      For the period of September 21, 2016 through and including January 11, 2017,

identify each person who subscribed to the Democracy Partners Google Group, not including

members of Democracy Partners previously identified in response $4 of Plaintiffs’ Responses to

Defendants’ First Set of Interrogatories on March 15, 2018

   Response:

       Patrick Pannett
       Democracy Partners
       1250 Eye Street, N.W. Suite 330
       Washington, D.C. 20005
       (202) 258-2311
       ppannett@gmail.com



       Andrea Haverdink
       Mike Lux Media
       1250 Eye Street, N.W. Suite 330
       Washington, D.C. 20005
       (202) 628-7771
       andrea@mikeluxmedia.com


       Christine Pelosi
       sfpelosi@yahoo.com
       (415) 298-1461


       Joseph E. Sandler
       Sandler Reiff Lamb Rosenstein & Birkenstock PC
       1090 Vermont Ave., N.W. Suite 750
       Washington, D.C. 20005
       (202) 479-1111


                                               2
         Case 1:17-cv-01047-ESH Document 63-38 Filed 05/06/19 Page 4 of 6



        sandler@sandlerreiff.com


2.      For the period of September 21, 2016 through and including January 11, 2017, identify

each person who would receive an email sent to democracypartners@googlegroups.com, not

including members of Democracy Partners previously identified in response #4 of Plaintiffs’

Responses to Defendants’ First Set of Interrogatories on March 15, 2018.

     Response:

     See Response to Interrogatory No.1

3. For each person identified in Interrogatories # 1 and #2, identify the period for which that

     person was part of the Democracy Partners Google Group or received emails from

     democracypartners@googlegroups.com .

     Response:

        Each was part of the Google Group and received emails from

democracypartners@googlegroups.com during the entire period indicated, that is, September 21,

2016 through and including January 11, 2017.



4. Identify the termination date of Scott Foval’s temporary subcontract in 2016, previously

     identified in Response #15 of Plaintiffs’ Responses to Defendants’ First Set of Interrogatories

     on March 15, 2018, and previously produced as DP 009294.

     Response:

     October 15, 2016.



     5. Describe the steps you took to vet “Charles Roth” following Scott Foval’s June 16, 2016

e-mail (previously produced as DP_0001065) and before October 14, 2016.

                                                 3
        Case 1:17-cv-01047-ESH Document 63-38 Filed 05/06/19 Page 5 of 6



Mr. Creamer whether Mr. Foval would be a suitable replacement; and also asked if Mr. Creamer

would have any objection to Mr. Foval working for AUFC, since Mr. Foval was already doing

certain work for Mr. Creamer. Mr. Creamer indicated that he thought Mr. Foval would be a

good fit for the position, and that Mr. Creamer had no objection to Mr. Foval becoming an

employee of AUFC.



    9. Identify the date and location of any meting Robert Cramer had with Lee Saunders,

president of the American Federation of State, County and Municipal Employees, between

October 14, 2016 and March 31, 2017.

       Response:

       January 30, 2017 at AFSCME headquarters in Washington, D.C.

.

    10. Identify the date that Mobilize, Inc. ceased to be a member of Democracy Partners.

       Response:

       Mobilize, Inc. is owned by a principal of a member company of Democracy Partners.

However, Mobilize, Inc. is not and never has been a member of Democracy Partners.



       The undersigned certifies that he is authorized to answer the foregoing Interrogatories on

behalf of Democracy Partners, LLC and declares under penalties of perjury that the foregoing

answers are true and correct to the best of his present knowledge, information and belief.

       Dated this 19th day of January 2019


               ___________________________________

               Robert Creamer, Managing Partner, Democracy Partners

                                                6
        Case 1:17-cv-01047-ESH Document 63-38 Filed 05/06/19 Page 6 of 6




       As to objections and certification under Fed. R. Civ. P. 26(g)(1):




__/s/ Joseph E. Sandler
Joseph E. Sandler, D.C. Bar No.255919
Dara Lindenbaum
SANDLER REIFF LAMB ROSENSTEIN
& BIRKENSTOCK, P.C.
1090 Vermont Ave., N.W. Suite 750
Washington, D.C. 20005
Tel: 202-479-1111
Fax: 202-479-1115
sandler@sandlerreiff.com


Aderson Francois, D.C. Bar No. 798544
Heather Abraham, pro hac vice
INSTITUTE FOR PUBLIC
REPRESENTATION
GEORGETOWN UNIVERSITY LAW
CENTER
600 New Jersey Avenue, N.W. Suite 312
Washington, DC 20001
Phone: (202) 662-9593
Fax: (202) 662-9634
Yael.bromberg@law.georgetown.edu
abf48@georgetown.edu
heather.abraham@georgetown.edu

Counsel for Plaintiffs




                                                7
